SUPPLEMENTAL AGREEMENT

THIS AGREEMENT made and entered into as of this 14th day of November, 2000,
between PUGET SOUND ENERGY, a Washington Corporation (the “Company”) and WILLIAM
S. WEAVER (“Employee”). The term “Parties” refers to the Company and the
Employee.

RECITALS

A. The Parties entered in an Agreement ("Employment Agreement") dated October
18, 1996;

B. The Company's Board of Directors has requested Employee not to terminate
employment voluntarily prior to December 31, 2001;

C. Employee agrees not to terminate employment voluntarily prior to December 31,
2001; and

D. The Parties wish to supplement the terms and conditions of the Employment
Agreement to ensure that Employee is not economically prejudiced by agreeing
with the Board's request.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the Parties
agree as follows:

1.  

Employee will not voluntarily terminate his employment with the Company as its
Chief Executive Officer any earlier than December 31, 2001. Termination through
death or disability or termination for cause as defined in the Employment
Agreement shall not be considered voluntary.


2.  

The various payments due to Employee from the Company under the Employment
Agreement shall be calculated based on the actual termination date or an assumed
termination date of December 31, 2000, whichever produces the higher payment
under each payment provision. For this purpose each payment provision of the
Employment Agreement shall be calculated separately rather than in the
aggregate.


3.  

Except as expressly supplemented hereby, the Employment Agreement shall remain
in full force and effect in its entirety.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


PUGET SOUND ENERGY


BY________________________


TITLE_______________________

______________________________


WILLIAM S. WEAVER